In a child abuse proceeding, the petitioner appeals from an order of the Family Court, Rockland County (Bergerman, J.), dated July 23, 1986, which, after a hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
In this child abuse proceeding brought pursuant to Family Court Act article 10, the trial court erroneously applied a "clear and convincing evidence” standard of proof instead of the proper "preponderance of the evidence” standard (Family Ct Act § 1046 [b]; Matter of Tammie Z., 66 NY2d 1). Nevertheless, upon reviewing the record on appeal and applying the correct standard of proof to the facts, as we may properly do *570(see, Matter of Michael B., 58 NY2d 71), we find that the evidence warrants dismissal of the petition since child abuse was not proven by a preponderance of the evidence.
We have reviewed the petitioner’s other claims and find them to be without merit. Thompson, J. P., Bracken, Lawrence and Spatt, JJ., concur.